Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 01/08/21. Claims 1-20 are pending in this application. 

Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and -12 are rejected under 35 U.S.C. §102 as being unpatentable over Xie (US 2018/0102409 A1).
Regarding claim 1, Xie discloses a forming method of a semiconductor structure, comprising:
providing a base 102; forming multiple spaced filling layers in the base 138; etching the base, to form multiple independent fin portions; and etching the filling layers, to form multiple independent pseudofin portions (see fig 3c, where 108 is etched out). Futher, applicants have amended claim 1 to recite that the fin portions comprising a same material as the base, the pseudo fin portions being located between the fin portions, and the pseudo fin portions comprising different material of the fin portions (see 108/111 is a mask that is etched away and are pseudo fins between the active fins (see also 108 is different than 102)). 

Regarding claim 3, Xie discloses the forming method of the semiconductor structure according to claim 1, wherein: the filling layers are semiconductor layers that are different from the base in material (see fig 5 disclosing components of the fins are different than the base layer 102), and the pseudofin portions comprise top pseudofin portions formed by the filling layers (see for example, fig 4f, disclosing the fins 104 have portions that are formed from 102); and the forming method further comprises: removing top pseudofin portions after the fin portions and the pseudofin portions are formed (see fig 4I where sacrificial layer 140 is removed, see para [0047]).
Regarding claim 4, Xie discloses the forming method of the semiconductor structure according to claim 3, wherein: the substrate 102 is located at bottoms of the fin portions or the pseudofin portions after etching (see fig 4I disclosing that the substrate remains on the bottom of the fins); and the isolating layers are formed on the substrate exposed from the fin portions after the top pseudofin portions are removed (see fig 5, element 168).
Regarding claim 6, Xie discloses the forming method of the semiconductor structure according to claim 1, wherein the base and the filling layers are etched in the same etching step (see figs 4ba nd 4c, disclosing the formation of fins and pseudo finds 138), so as to form the fin portions and the pseudofin portions, (see fill layers 108 and wo2 are etched to form fins, fig 4c).

forming a mask material layer covering the base and the filling layers (see mask 140, 4B); forming multiple independent core layers on the mask material layer (see three core layers in the mask, fig 4c); forming mask side walls covering the side walls of the core layers (see 140 covers sides of 104, 138); removing the core layers after the mask side walls are formed (see fig 4c, disclosing that core layers on the peripheral are removed); etching the mask material layer by taking the mask side walls as a mask after the core layers are removed (see 114 are etched using 111 as mask), and taking the residual mask material layer after etching as a mask layer (see formation of 114r); and etching the base and the filling layers by taking the mask layer as the mask, to form the fin portions and the pseudofin portions (see fig 4d, 4e disclosing the remaining core fins are left as a mask for peripheral formation).
Regarding claim 8, Xie discloses the forming method of the semiconductor structure according to claim 1, wherein the step of etching the filling layers to form multiple independent pseudofin portions comprises: etching the filling layers of partial thickness to form multiple independent pseudofin portions (see figs 4b-4l disclosing the etching of fins).
Regarding claim 9, Xie discloses the forming method of the semiconductor structure according to claim 1,wherein the step of etching the filling layers to form multiple independent pseudofin portions
comprises: etching the filling layers until the base below the filling layers is exposed, to form multiple independent pseudofin portions (see fig 4c where 102s is exposed).
Regarding claim 10, Xie discloses the forming method of the semiconductor structure according to claim 1, wherein the step of etching the filling layers to form multiple independent pseudofin portions comprises: etching the filling layers and etching a part of the base below the filling layers, to form multiple independent pseudofin portions(see fig 4c where 102s is exposed, see fig 5, where multiple independent fins are formed).

Regarding claim 12, Xie discloses the forming method of the semiconductor structure according to claim 11, wherein a process of filling the grooves with the filling material layer is mobile chemical vapor deposition (see para [0025] disclosing CVD).

Allowable Subject Matter
Claim 5 recites allowable subject matter. In particular, the cited art do not disclose: wherein:
the step of etching the filling layers to form multiple independent pseudofin portions comprises:
etching the filling layers and the base located below the filling layers, to form the pseudofin portions, where the pseudofin portions comprise bottom pseudofin portions located below the top pseudofin portions and formed by the base; and the step of forming the isolating layers comprises: covering the bottom pseudofin portions with the isolating layers, wherein the tops of the isolating layers are lower than the tops of the fin portions, as recited in claim 5.

Response to Arguments
This office action notes that applicant’s amendment necessitated a shift in interpretation of the cited art. It appears that the cited art remains relevant. Thus, applicant’s assertions are moot. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813